511 S.E.2d 601 (1999)
236 Ga. App. 241
FARRIS
v.
The STATE.
No. A98A2437.
Court of Appeals of Georgia.
February 4, 1999.
Harold J. Farris, pro se.
Cheryl F. Custer, District Attorney, Robert G. Mikell, Assistant District Attorney, for appellee.
BLACKBURN, Judge.
Harold J. Farris, pro se, appeals his conviction by a jury of driving with no proof of insurance and operating a motor vehicle with an expired tag. On appeal, Farris asserts several enumerations of error; however, we are unable to address the merits of his appeal because the record is incomplete. Therefore, we must affirm.
Initially, we note that none of defendant's enumerations are supported by citations to the record, argument, or citations to authority as required by Court of Appeals Rule 27(c)(2) and (3), and according to such rule, Farris's enumerations of error are deemed abandoned. See id. Additionally, Farris has failed to include a transcript of the proceedings below. "It is well-settled law that without a transcript to review, this court must assume as a matter of law that the evidence at trial supported the court's findings. It is the burden of the complaining party, including pro se appellants, to compile a complete record of what happened at the *602 trial level, and when this is not done, there is nothing for the appellate court to review." (Punctuation omitted.) Trevino v. Flanders, 231 Ga.App. 782(1), 501 S.E.2d 13 (1998).
Judgment affirmed.
McMURRAY, P.J., and ELDRIDGE, J., concur.